       Case 4:20-cv-02078-MWB Document 155 Filed 11/16/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC, et al.;                      Civil Action
              Plaintiffs,

       v.                                    No.: 4:20-cv-2078-MWB

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,
                   Defendants.



                         ENTRY OF APPEARANCE

TO THE CLERK:

      Kindly enter my appearance on behalf of Intervenor Defendants NAACP-

Pennsylvania State Conference, Black Political Empowerment Project, Common

Cause Pennsylvania, League of Women Voters of Pennsylvania, Joseph Ayeni,

Lucia Gajda, Stephanie Higgins, Meril Lara, Ricardo Morales, Natalie Price, Tim

Stevens, and Taylor Stover.

                                           Respectfully submitted,

Dated: November 16, 2020                   /s/ Benjamin D. Geffen
                                           Benjamin D. Geffen (PA No. 310134)
                                           PUBLIC INTEREST LAW CENTER
                                           1500 JFK Blvd., Suite 802
                                           Philadelphia, PA 19102
                                           Telephone: (267) 546-1308
                                           bgeffen@pubintlaw.org
       Case 4:20-cv-02078-MWB Document 155 Filed 11/16/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, the foregoing Entry of Appearance was filed

electronically and served on all counsel of record via the ECF system of the U.S.

District Court for the Middle District of Pennsylvania.



Dated: November 16, 2020                      /s/ Benjamin D. Geffen
                                              Benjamin D. Geffen
